Citation Nr: 1736391	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for Parkinson's disease as a result of exposure to herbicides.

2. Entitlement to service connection for skin rash as a result of exposure to herbicides.

3. Entitlement to an initial rating in excess of 70 percent for service connected PTSD with anxiety disorder and traumatic brain injury.

4. Entitlement to a compensable rating for service connected headaches as secondary to PTSD with anxiety disorder and traumatic brain injury.

5. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1969, to include service in the Republic of Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated February 2013 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied the issues on appeal. In his substantive appeal, the Veteran requested a videoconference Board hearing. See 38 C.F.R. § 20.704 (b) (2016).  He withdrew his hearing request via his representative in writing via a July 2017 statement to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have been exposed to herbicide agents in service. Parkinson's disease is presumptively related to in-service herbicide agent exposure.

2. The Veteran does not have a skin rash that had onset during active service or was caused by his active service.

3. The Veteran's PTSD with anxiety disorder and traumatic brain injury is manifested by no more than an occupational and social impairment with deficiencies in most areas.

4. During the appeal period, the Veteran's service connected headaches secondary to PTSD with anxiety disorder and traumatic brain injury have been manifest by pain, but without characteristic prostrating attacks.

5. The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for Parkinson's disease are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2015); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for skin rash have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for a disability rating in excess of 70 percent for PTSD with anxiety disorder and traumatic brain injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.15, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for a compensable rating for headaches associated with PTSD with anxiety disorder and traumatic brain injury have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2016).

5. Entitlement to a TDIU is warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated February 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Although a VA examination was not provided in connection with the skin rash claim, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2016). In this case, as discussed below, there is simply no indication that the Veteran experiences a skin rash disorder that is related to his time in service, to include his conceded herbicide exposure. As such, VA is not required to afford the Veteran an examination as to this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Otherwise, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


A. Parkinson's Disease

The Veteran asserts that his currently diagnosed Parkinson's disease is etiologically related to his service in the Republic of Vietnam, specifically to his exposure to Agent Orange during service.

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including Parkinson's disease, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The Veteran has a current diagnosis of Parkinson's disease, which was diagnosed in February 2014 by the Veteran's treating physician. The Board concedes that the Veteran has a current disability. 

The Veteran's military personnel records and his DD 214 Form reflect his service in the Republic of Vietnam. Therefore, the Board resolves reasonable doubt to find that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during that service. He is therefore presumed to have been exposed to Agent Orange, and his Parkinson's disease is presumed to be incurred in or aggravated by service. 38 C.F.R. §§ 3.307, 3.309. Service connection is warranted.

The Board notes that the Veteran's representative has presented evidence of the Veteran's active service while stationed at Camp Lejune, North Carolina from May 1968 to April 1969 in support of his service connection claim for Parkinson's disease. As the Board has already conceded that service connection is warranted, no further discussion regarding presumptive service connection for those stationed at Camp Lejune is required. 


B. Skin Rash

The Veteran contends that his skin rash condition is etiologically linked to his exposure to Agent Orange during his service in Vietnam, and that his skin rash has continued since discharge from active service.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116 (f). It is provided that, in general, the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii). The presumptive diseases include, as relevant to the Veterans' claim, chloracne or other acneform disease consistent with chloracne. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). For chloracne, or other acneform disease consistent with chloracne, the presumption only applies if it manifests to a 10 percent or greater degree within one year of the last in-service exposure to the herbicide agent.

However, a chronic skin rash manifesting more than one year after the last exposure to an herbicide agent is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure. See 38 C.F.R. § 3.309 (e) (2016). The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his chronic skin rash manifested within one year of his last exposure to Agent Orange, or further that he was ever found to have an acneform skin condition. Thus, there is no basis in the record of VA's regulations to presume service connection for the Veteran's claimed skin rash.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent as to any complaints of, treatment for, or diagnosis of skin rash. Specifically, during his April 1969 separation examination all of the Veteran's relevant body systems, specifically "skin," were found to be normal.  

Post-service VA treatment records reflect a diagnosis of seborrheic dermatitis in July 2007. Treatment records dated January 2011 record the Veteran's report that his skin rash is controlled with a cream containing zinc as well as his contentions that his skin rash has continued since active service. The treatment records are silent as to etiology of the claimed skin condition. 

The Board concedes that the Veteran has a current diagnosis of seborrheic dermatitis, but none of his treatment providers has provided an opinion that any such disability is related to military service. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's skin disability to service. The Board has considered the statements of the Veteran asserting that his skin rash is related to his herbicide exposure in service. However, the Board finds that the Veteran is not competent to render such an opinion. While he is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish a diagnosis or etiology of his skin rash, as that would require specialized knowledge or training, such as medical expertise, which he is not shown to have. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Given the extensive research by medical professionals in the area of herbicide-related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence. Further, there is a no mention in VA treatment records of a relationship between exposure to Agent Orange and the Veteran's skin condition, or any other evidence to suggest an etiological relationship between the Veteran's service and his current skin rash.

In sum, the preponderance of evidence is against a finding that the Veteran has a skin rash that onset during or was caused by his active service. Hence, the appeal must be denied. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant. However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2016).

A. PTSD

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Neurocognitive disorders shall be evaluated under the general rating formula for mental disorders; neurologic deficits or other impairments stemming from the same etiology (e.g., a head injury) shall be evaluated separately and combined with the evaluation for neurocognitive disorders. 38 C.F.R. § 4.126(c) (2016). When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition. 38 C.F.R. § 4.126(d).

The Veteran's PTSD with anxiety disorder and traumatic brain injury is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board will consider whether the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, and, if so, the equivalent rating will be assigned. Id. A Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his or her social and work situation. Id.  

The Veteran contends that his PTSD is more severe than represented by the present evaluation of 70 percent disabling. In his April 2013 notice of disagreement, the Veteran asserts that his PTSD negatively affects his social and work ability and more closely approximates a 100 percent rating. 

VA medical treatment records dated November 2005 through February 2015 reflect the Veteran's complaints of short-term memory loss, anxiety in small areas or groups, nightmares, hypervigilance, avoidance, and trouble with sleeping. The Veteran also stated his contention that his PTSD caused his divorce and many years of unemployment. A treatment note dated February 2011 diagnosed the Veteran as having a GAF score of 52. A treatment note from August 2011 records the Veteran denying suicidal thinking at that time, though the physician noted the Veteran's history of suicidal ideation. Treatment notes further detail the Veteran's difficulty connecting to people, violent flashbacks, obsessive compulsive disorder, and panic attacks which "seemed like heart attacks." 

A November 2011 VA examination confirmed the Veteran's diagnosis of PTSD with anxiety disorder. The examiner diagnosed the Veteran with a GAF score of 55. The examiner opined that the Veteran did suffer from traumatic brain injury; however, he was unable to differentiate between the symptoms of PTSD and traumatic brain injury. The examiner found that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was present. The examiner also found that the Veteran could function satisfactorily with normal routine, self-care, and conversation. The Veteran reported having a good relationship with his ex-wife and two children.

A November 2012 VA examination reflects the Veteran's complaints of mild memory loss, problems with attention and concentration, and trouble remembering names or finding words. The examiner found that the Veteran had normal judgment, appropriate social interaction, and normal orientation.  

The Veteran has also submitted several statements in support of his claim for a higher rating for PTSD. Statement from M.P. and T.S. both detail the Veteran's poor social interactions which led to the Veteran's inability to maintain some relationships. Statements from C.P. and M.E. reflect the Veteran's struggles with obsessive compulsive behaviors as a result of PTSD. 

After careful review of the evidence, the Board finds that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, mood due to such symptoms as suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. In particular, the Veteran's treatment providers and examiners have documented symptoms such as depression, anxiety and panic attacks, difficulty with concentration and short term memory loss, and poor social relationships, specifically the Veteran's past marital relationship. The severity of these symptoms has consistently caused the Veteran occupational and social impairment with deficiencies in most areas, as described above. The evidence shows that the Veteran's PTSD has been relatively stable over the course of this appeal. 

However, the Board finds that throughout the course of the appeal there is no probative evidence demonstrating a total occupational and social impairment. Importantly, no VA examiner or treatment provider has found the Veteran to experience total occupational and social impairment caused by his PTSD. Rather there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, inability to perform activities of daily living, and disorientation to time or place. Rather, the Veteran held a full-time job for many years and reports maintaining good relationships with his ex-wife and children. The provided opinions are shown to have been based upon thorough examinations and review of the evidence of record. Thus, although his symptoms cause difficulty with both occupational and social functioning, the Board finds that the Veteran is not totally socially and occupationally impaired, and a 100 percent rating is thus not warranted. 

As noted, a disability rating is based not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his or her occupational and social impairment. Vazquez-Claudio, 713 F.3d at 118; Meehan, 16 Vet. App. at 442. As such, the mere presence of certain symptoms alone does not mandate a higher rating. Here, the available VA medical reports are adequate and persuasive, and this evidence clearly demonstrates that a rating in excess of 70 percent is not warranted. Therefore, the claim for entitlement to a rating in excess of 70 percent for PTSD must be denied.

In arriving at the determination above the Board has considered GAF scores assigned. Throughout the appeal period, the Veteran's GAF scores have reflected predominantly serious symptomology. The scores are consistent with the disability picture associated with the 70 percent rating.

The Board notes that the Veteran, as well as those who submitted statements in support of the Veteran's claim, is competent to report symptoms of his PTSD, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. The preponderance of the evidence is against the claim for an increased rating.

The Board notes that the Veteran had previously been service connected for post-traumatic headaches as a residual from traumatic brain injury (TBI) rated as 10 percent disabling. In an April 2014 rating decision, the RO assigned a separate non-compensable rating for the headaches and combined traumatic brain injury symptomatology with the Veteran's service connected PTSD symptomatology. The highest rating was then assigned. As such, the Board will also evaluate the Veteran's symptoms during the appeal period under Diagnostic Code 8045(which provides for the evaluation of brain disease due to trauma) to determine the highest rating available for the Veteran's symptomatology. 

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.
     
Evidence of record for TBI includes a November 2012 VA examination, which reflects confirmation of a May 1967 diagnosis of TBI as well as a finding of mild memory loss, problems with attention and concentration, and trouble remembering names or finding words after objective testing. The Veteran scored 29 out of 30 on his mini-mental status examination. The examiner found that the Veteran had normal judgment, appropriate social interaction, and normal orientation, normal motor activity, normal visual spatial orientation, and three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family, or other close relationships.   

Medical treatment records reflect the Veteran's TBI diagnosis, but are silent as to severity and symptoms. 

After review of the evidence, the Board finds that the Veteran's TBI symptoms are more closely characterized by a 10 percent disability rating.

Viewing the evidence in its entirety, the Board finds that a level of severity no higher than "1" is appropriate for the facet of memory, attention, concentration, and executive functions, as evidenced by the Veteran's complaint of mild loss of memory with objective testing, problems with attention and concentration, and trouble remembering names or finding words as found by the November 2012 VA examination. The Board also finds that a level of severity no higher than "1" is appropriate for subjective symptoms evidenced by the November 2012 VA examination finding of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family, or other close relationships. A level of severity no higher than "1" is appropriate due to one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both (but do not preclude them) also recorded by the November 2012 VA examination.  

The Board finds that a level of severity no higher than "0" has been shown throughout the appeal period concerning all other facets listed above. The November 2012 VA examiner found the Veteran had normal judgment, appropriate social interaction, normal orientation and motor activity, ability to communicate by and comprehend spoken and written language, and normal consciousness.   

Therefore, the Board finds that the Veteran's TBI symptoms would warrant no higher than a 10 percent disability rating. As the Veteran would receive a higher disability rating for his symptoms under Diagnostic Code 9411, the Board will continue to rate the Veteran under Diagnostic Code 9411 and continue his current 70 percent rating and no higher.

B. Headaches

The Veteran contends that his service connected headaches associated with PTSD with anxiety disorder and traumatic brain injury are more severe than represented by the present noncompensable rating. The Veteran was granted service connection for headaches associated with PTSD with anxiety disorder and traumatic brain injury rated as noncompensable effective January 11, 2011.

The Veteran's headaches are currently evaluated under Diagnostic Code 8100, which pertains to migraines. The Board notes that as the Veteran's headaches are residuals of TBI and have a distinct diagnosis that is contemplated by DC 8100, it is appropriate to separately evaluate the Veteran's headaches under DC 8100. 38 C.F.R. § 4.124a, DC 8045 (providing that any residual with a distinct diagnosis such as migraine headache is to be evaluated under another diagnostic code); 38 C.F.R. § 4.14. The Board has considered the applicability of rating the Veteran's TBI symptoms or headaches by analogy under other diagnostic codes, and no other diagnostic code is for application in this case.

Under Code 8100, a 10 percent rating is warranted for headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, Code 8100. A noncompensable rating is assigned with less frequent attacks. Id.  The rating criteria do not define "prostrating," nor has the Court. See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).

A November 2012 VA examination found that the Veteran used 1200mg of Advil daily as treatment for his headaches. The examiner also recorded the Veteran's reports of daily headaches occurring twenty days a month with each episode lasting half an hour. The Veteran also reported episodes are a 4 or 6 out of 10 in severity and mostly affect his right temple area. The examiner noted that the Veteran did not suffer from prostrating attacks of migraine headache pain or non-migraine headache pain. The examiner noted that the Veteran's headache pain did not interfere with his ability to work.

Medical treatment records are silent as to severity of any claimed headaches. A treatment record dated January 2011 records the Veteran's contentions that he takes six Advil a day for headaches. 

Based on a review of the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran does not experience prostrating attacks. This conclusion is supported by the medical evidence of record, to include the Veteran's November 2012 VA examination reports. Accordingly, a noncompensable rating is warranted pursuant to DC 8100 and 38 C.F.R. § 4.31. A compensable rating is warranted where there are prostrating attacks that occur on average once a month over the last several months; however, as the Board has determined that the Veteran does not experience prostrating attacks, a compensable rating is not warranted. See 38 C.F.R. § 4.124a, DC 8100.

The Board notes that the Veteran is competent to report symptoms of his headaches, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. The preponderance of the evidence is against the claim for an increased rating.

In summary, for the entire period on appeal, the Veteran's headaches more nearly approximate a noncompensable rating pursuant to DC 8100. An increased evaluation is not warranted.

IV. TDIU

The Veteran contends that he is unable to work as a direct result of his service connected disabilities. He further contends that he was terminated from his last three jobs for verbal and physical confrontations which manifested from his service connected PTSD. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

Currently, the Veteran is service connected for PTSD rated 70 percent disabling, loss of extension of left knee rated 50 percent disabling, internal degrangement of the left knee with traumatic arthritis rated 10 percent disabling, headaches associated with PTSD with anxiety disorder and traumatic brain injury rated as noncompensable, bilateral tinnitus associated with PTSD with anxiety disorder and traumatic brain injury rated as noncompensable, and Parkinson's disease (as granted herein). The Veteran's combined evaluation is currently 90 percent. Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. 

The Veteran's application for unemployability dated April 2013 records his contentions that he could never find a steady job due to his PTSD problems. His last date of full time work was reported as 2004 to 2006 as a marketer. Previously he reported working as a driver from 2003 to 2004, and as an operating engineer at a university from 2002 to 2003.  

More detail concerning the Veteran's past work experiences is found in his VA examination reports. A March 1999 VA examination for the Veteran's prior PTSD claim further details the Veteran's reported education and work experience. During the examination, the Veteran stated that he had earned one Bachelor of Science degree in sociology and psychology in 1973 and one Bachelor of Arts degree in organizational management in 1996. He reported his longest lasting job was for ten years as an operating engineer at an oil company, and he also reported being self-employed by his asbestos abatement company which employed over one hundred employees until the company filed for bankruptcy in 1991. From 1995 to 1999, he reported working as chief engineer for a brewing company. A November 2011 VA examination for the Veteran's current PTSD reflects the Veteran reporting that he has held more than forty jobs during his life time, and his last job was at a local university as an engineer in 2005. 

Several medical opinions also address the Veteran's ability to work. A November 2011 VA examination for the Veteran's Parkinson's disease reflects the examiner's opinion that the disability does impact the Veteran's ability to work. The examiner opined that the Veteran has bilateral essential tremor which impairs his bilateral upper extremity coordination as well as his fine hand coordination for eating, dressing, writing, and finger manipulation. At a VA examination dated November 2012 the examiner found that the Veteran's headaches did not impact his ability to work, though the examiner similarly found the Veteran had three or more subjective symptoms that mildly interfered with work while diagnosing the Veteran's TBI residuals. A disability questionnaire signed by the Veteran's private physician dated May 2014 indicates that the Veteran's service connected Parkinson's disease impacts his ability to work. 

The Board also notes the VA medical treatment records dated May 2014 which record the Veteran reporting that his handwriting is shaky, his dexterity in both hands is poor, and his hand tremor persists constantly including during sleep. The Veteran additionally reported a tremor in his head which continues even when his head is supported, a tremor in his lower body, and a tremor in his legs at times.

After a thorough review and resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of TDIU. Upon consideration of the record in its entirety, the Board finds that the Veteran's service connected PTSD and now service connected Parkinson's have a substantial effect on his ability to maintain gainful employment. The Board finds the VA medical opinions to be competent and credible evidence, and the opinions are supported by the Veteran's lay statements and the VA treatment records. The Veteran's work experience and education is related to engineering, and the medical opinions support that the Veteran is unable to be employed in this occupation due to his service-connected disabilities.

Accordingly, in light of the favorable VA medical opinions, reasonable doubt is resolved in favor of the Veteran at this time. The Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences. Thus, entitlement to a TDIU is warranted.


ORDER

Service connection for Parkinson's disease is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for skin rash is denied.

Entitlement to an initial rating in excess of 70 percent for service connected PTSD with anxiety disorder and traumatic brain injury is denied.

Entitlement to a compensable rating for service connected headaches as secondary to PTSD with anxiety disorder and traumatic brain injury is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


